06/02/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 06-0422


                                      PR 06-0422                               FILED
                                                                                JUN 0 2 2020
                                                                              Bowen Greenw000
                                                                            Clerk of Supreme Court
IN THE MAT IER OF THE PETITION OF JUDY
                                                                  O R D E R State     of Montana
K. HANRAHAN


       Judy K. Hanrahan has petitioned the Court to waive the requirement that applicants
for admission to the State Bar of Montana be sworn in within one year after satisfying the
requirements for admission, and grant her additional time to be sworn in. Rule X.B,Rules
of Admission of Montana, provides "[i]f an applicant does not appear for admission to the
State Bar of Montana within one year after successfully meeting the requirements for
admission,the applicant's application will be terminated and the applicant may be admitted
only after reapplication as provided in these Rules." Hanrahan had until April 8, 2020, to
be sworn in under the Rule, but due to a miscommunication with the State Bar and
circumstances related to the COVID-19 pandemic, she was not sworn in by the deadline.
She is prepared to pay all fees and satisfy other processing requirements. Good cause
appearing,
      IT IS HEREBY ORDERED that the petition ofJudy K.Hanrahan to waive the one-
year requirement under Rule X.B, Rules of Admission of Montana, is GRANTED.
Hanrahan is granted until July 1, 2020 to be sworn in.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examivrs at the State Bar of Montana.
      DATED this Z;
                  t- day of June, 2020..




                                                         Chief Justice
2q-478   50-

Al A4 211,_